DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 06/21/2022 has been entered and made of record. 
Double patenting rejection is maintained.
Claim rejection under 35 USC 112(b) is added, see analysis below.

Response to Arguments
Applicant's arguments filed on 06/21/2022 have been fully considered but they are not persuasive.
Examiner find that claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing all other rejections are withdrawn. See analysis below.
Regarding newly added claim 22 Examiner notes that Bulzacki ¶ 0222-0223 teaches elevating the camera by mounting it above the table at an elevated angle, especially in certain games such as baccarat. Examiner has cited Gururajan reference which teaches a camera not mounted on a gaming table. ¶ 0079 teaches imaging chips on the gaming table with an overhead camera.
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined the existing combination’s automated casino chip tracking system with Gururajan’s automated casino chip tracking. Bulzacki teaches elevating the camera by mounting it above the table at an elevated angle, especially in certain games such as baccarat when an overhead view is needed. Bulzacki does not mention exactly how the elevated camera is mounted. Gururajan teaches an automated casino chip tracking system with an overhead mount. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding arguments directed to the Bulzacki reference Examiner notes that Bulzacki teaches capturing an image of multiple betting areas, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera. Bulzacki teaches optical classification of chips on a casino table. Figs. 5-7 show images captured of multiple betting areas. In Fig. 6 and 7 a second betting area is positioned between the first betting area and the camera. See ¶ 0145-0147. ¶ 0222-0223 also specifically teach using an elevated camera to capture images of chip stacks which would otherwise be hidden behind other chip stacks. 
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined Hill’s optical chip reading with Bulzacki’s optical chip reading (which explicitly teaches capturing multiple betting areas with one image). Hill and Bulzacki both teach classifying casino chips using optical imaging. The combination constitutes the repeatable and predictable result of simply applying Bulzacki’s technique for imaging a wider field of view in which multiple chip stacks in different betting areas can be classified, and imaging from a higher view again so that different betting areas can be classified. Modifying Hill simply to image a different field of view (when the Bulzacki reference is already teaching using this view for casino chip classification) cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Applicant has argued that Examiner fails to articulate what the proposed modification is. Examiner notes, “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”) The claimed combination is not changing the principle of operation of either reference or rendering the references inoperable for their intended purpose. Rather, it is simply proposed that it would have been obvious to image the chips from Bulzacki’s field of view in order to obtain a view of multiple chip stacks. 
Applicant states that because Hill discloses a certain horizontal field of view it could not be modified to use a different field of view. Applicant further argues that if Hill were modified to image the chip stack from an elevated angle, its procedure for distinguishing the boundary lines of the chip stack based on vertical lines would not be physically identical to what Hill currently discloses. First, as above, Examiner notes that the reference need not be physically combinable to render obvious the invention under review, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. Second, Examiner notes that the rejection does not combine Hill with an elevated camera alone without a teaching for distinguishing casino chips from that angle. Rather the Bulzacki reference teaches elevated angle imaging and teaches recognizing casino chips from this elevated angle. Thus, Examiner finds that Applicant has not articulated how the combination changes the principle of operation of either reference or renders the references inoperable for their intended purpose. Examiner finds that this argument is inconsistent with Office guidance and case law on combinations under 35 USC 103.


Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing all other rejections are withdrawn.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest the limitations at claim 23, including the concept of the chip recognizing and learning system according to claim 1, wherein: the camera is configured to capture multiple images of the multiple betting areas of the gaming table from above and at an angle, and the at least one processor is configured to, tag the image with a first tag indicating a retrieval scene associated with collection of one or more lost wagers, the image is captured prior to the collection of the one or more chips associated with the one or more lost wagers, determine a first amount associated with a chip tray of the gaming table prior to the collection of the one or more chips associated with the one or more lost wagers, after the collection of the one or more chips associated with the one or more lost wagers, determine a second amount associated with the chip tray after the collection of the one or more chips associated with the one or more lost wagers, determine a first chip tray change amount based on the first amount and the second amount, determine the error based on the first chip tray change amount the numbers or kinds of chips determined based on the image of the chips; and in response to the determined error: select the image based on the first tag and provide the image to the artificial intelligence program. The prior art likewise fails to fairly teach or suggest the analogous language at claim 26 in which the player has a winning wager, rather than the losing wager at claim 23.
For example, Hill reference teaches classifying the chips during a dedicated training phase for a neural network model. Hill however doesn’t teach real-time learning. The Srivastava reference does provide a general teaching for real-time learning where training is initiated upon determination of an error. At claims 23 and 26 real time learning takes place on the basis of a validation against chip images from a dealer chip tray. The prior art does not teach a similar real-time machine learning process in which the validation of the chip tray image is used in this way to improve the learning process. The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/188,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/188,646 teaches a chip recognizing and learning system in an amusement place having a gaming table, comprising: (claim 1)
a game recording device configured to record a state of chips piled up on the gaming table as an image by a camera; (claim 1)
a chip determining device including an artificial intelligence device configured to analyze the recorded image of the state of the chips to determine the numbers and kinds of chips bet by a player; and (claim 1)
a teaching device configured to input, in a case where it is determined that there is a doubt for an error in a determining result of the chip determining device, the image used for determination of the chip determining device and the correct numbers and correct kinds of the chips for the error as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. (claims 2 and 5)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/480,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/480,113 teaches a chip recognizing and learning system in an amusement place having a gaming table, comprising: (claim 1)
a game recording device configured to record a state of chips piled up on the gaming table as an image by a camera; (claim 1)
a chip determining device including an artificial intelligence device configured to analyze the recorded image of the state of the chips to determine the numbers and kinds of chips bet by a player; and (claim 1)
a teaching device configured to input, in a case where it is determined that there is a doubt for an error in a determining result of the chip determining device, the image used for determination of the chip determining device and the correct numbers and correct kinds of the chips for the error as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. (claim 1)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 23 and 26 currently state “determine the error based on the first chip tray change amount the numbers or kinds of chips determined based on the image of the chips.” It appears the word “and” should follow the phrase “chip tray change amount.” Currently it is unclear how “the numbers or kinds of chips” are connected to the error determination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 14-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”) and Bulzacki (US PGPub 2017/0161987).
Regarding claim 1, Hill discloses a chip recognizing and learning system associated with an amusement place having a gaming table, the chip recognizing and learning system (Hill teaches a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number), comprising: 
a camera configured to capture an image of the gaming table from above and at an angle so that the image includes a plurality of stacks of the chips bet on the gaming table by a player; (¶ 0047 teaches imaging stacks of chips on a casino table. The image in Fig. 3 as well as the diagram in Fig. 1 and ¶ 0037 make clear that the camera 140 is capturing images from above the table 104.)
and at least one processor (¶ 0036), wherein the at least one processor is configured to:
and at least one processor, configured to: execute an artificial intelligence program to analyze the image, of the chips in the plurality of chip stacks on the gaming table to determine numbers and kinds of the chips; and (¶ 0109 teaches using a neural network to classify the image of the chips to determine the chip kind. ¶ 0069 teaches tabulating the number of classified chips.)
use, as teaching data for the artificial intelligence program to learn, one or more images associated with an error in the determination of the numbers or kinds of chips to thereby increase teaching data learned by the artificial intelligence program, the teaching data teaching data further including correct numbers and correct kinds of chips associated with the one or more images.  (¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 teaches that the training happens on the basis of there an association with an error.)
In the field of machine learning algorithms, Srivastava teaches using new teaching data for the artificial intelligence program to learn, one or more data associated with an error in the determination to thereby increase teaching data learned by the artificial intelligence program, the new teaching data teaching data further including correct labels associated with the one or more data. (See Figure on pg. 3 and discussion of the example in the bottom paragraph of pg. 5, “Once, we have the actual response of the target variable [the ground truth label], we now send a feedback on the weights of all the parameters [initiate learning by inputting the data as learning data] . . .  For every right prediction, we will keep the weight of the predictor same. While for every wrong prediction, we divide the weight of the predictor by 1.2 (learning rate).” That is, the example initiates the learning in response to a determination of error.)
f to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Srivastava’s machine learning algorithm (which teaches learning using the new test data being classified to initiate online machine learning). Hill teaches classifying casino chips using a neural network that is trained on chips of known denominations during a dedicated training phase. Srivastava teaches the different but common approach of training machine learning algorithms using the data from the classification task in real-time, where training is initiated upon determination of an error. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used online machine learning technique to Hill’s system which is already performing machine learning on casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of automated casino chip tracking Bulzacki teaches capturing an image of multiple betting areas, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera;. (Bulzacki teaches optical classification of chips on a casino table. Figs. 5-7 shows images captured of multiple betting areas. In Fig. 6 and 7 a second betting area is positioned between the first betting area and the camera. See ¶ 0145-0147. ¶ 0222-0223 also specifically teach using an elevated camera to capture images of chip stacks which would otherwise be hidden behind other chip stacks.)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined Hill’s optical chip reading with Bulzacki’s optical chip reading (which explicitly teaches capturing multiple betting areas with one image). Hill and Bulzacki both teach classifying casino chips using optical imaging. The combination constitutes the repeatable and predictable result of simply applying Bulzacki’s technique for imaging a wider field of view in which multiple chip stacks in different betting areas can be classified, and imaging from a higher view again so that different betting areas can be classified. Modifying Hill simply to image a different field of view (when the Bulzacki reference is already teaching using this view for casino chip classification) cannot be considered a non-obvious improvement in view of the relevant prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 4, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the at least one processor is configured to:
use the image to determine kinds and numbers of chips in a chip tray included in the gaming table and to perform the determination of the kinds, and the number of the chips bet by the player and an identification of positions of the chips bet by the player respectively for each of a plurality of players in a game performed on the gaming table from the image (See rejection of claim 1 regarding determining chips bet by each player on the table. ¶ 0043 teaches determining the contents of the dealers chip tray.) 
determine an actual total amount of the chips in the chip tray when retrieval of all losing chips bet by the player ends, calculate a necessary total amount of the chips in the chip tray by adding an increased amount of the chip tray in the game calculated from the kinds and the numbers of the chips bet by a losing one of the players to the total amount of the chips in the chip tray before settlement of each game on the basis of the identification that is based on the image, compare the necessary total amount of the chips in the chip tray and the actual total amount of the chips in the chip tray with each other, and determine that there is error when there is a difference between the necessary total amount and the actual total amount. (Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected amount. If there's a mismatch between these amounts, the invention can alert the dealer or supervisor to investigate.”)
Regarding claim 6, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the at least one processor is configured to use, for the calculation of the necessary total amount, including determining the actual total amount of the chips in the chip tray from the image, an artificial intelligence that is different from the artificial intelligence program that is executed to determine the numbers and kinds of the chips bet by the player. (As above, Hill teaches reconciling the chip count on the table and in the chip tray to determine the correct value of chips and when an error has occurred, Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected amount. If there's a mismatch between these amounts, the invention can alert the dealer or supervisor to investigate.”)
Regarding claim 7, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the game recording device records the image acquired from the camera after giving, to the image, an index, a time, or a tag specifying a retrieval scene or a payment scene of the chips, by which a record of the game can be analyzed. (Hill, ¶ 0040 teaches tracking the game, taking an image at the end of the game, tagging it as the final image and tagging it as a player or house win (for payment of retrieval of chips), see steps 206-212.)
Regarding claim 8, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the chip determining device is capable of determining the kinds, the numbers, and the positions of the bet chips (See rejection of claim 1) even when some of a plurality of chips put on the gaming table are partially or entirely hidden due to a blind spot of the camera. (Bulzacki teaches optical classification of chips on a casino table. Bulzacki ¶ 0143-0144 teach optical classification of chips on a casino table in partially obstructed conditions.)
Regarding claim 9, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table (see rejection of claim 1), comprising:
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine numbers and kinds of chips bet by a player, wherein the camera is configured to capture an image of multiple betting areas of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera; and (see rejection of claim 1)
using, as new teaching data for the artificial intelligence program to learn, one or more images associated with an error in the determination of the numbers or kinds of chips to thereby increase teaching data learned by the artificial intelligence program, the new teaching data teaching data further including correct numbers and correct kinds of chips associated with the one or more images. (see rejection of claim 1)
Regarding claim 10, the above combination discloses the chip recognizing and learning system in an amusement place having a gaming table, comprising: (see rejection of claim 1)
a camera configured to capture an image of multiple betting areas of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera; and (see rejection of claim 1)
least one processor, wherein the at least one processor is configured to: (see rejection of claim 1)
execute an artificial intelligence program to analyze an image, obtained from of the camera, of a state of chips piled up on the gaming table to identify  numbers and kinds of chips bet by a player; and (see rejection of claim 1)
respond to a determination  that the identification  is correct by inputting the image and the identified numbers and kinds of the chips as teaching data to the artificial intelligence program  to allow the artificial intelligence program  to perform learning. (see rejection of claim 1)
Regarding claim 11, the above combination discloses the chip recognizing and learning system in an amusement place having a gaming table, comprising: (see rejection of claim 1)
a camera configured to capture an image of multiple betting areas of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera; and (see rejection of claim 1)
at least one processor configured to  execute an artificial intelligence program  to analyze an image, obtained from the camera, of the chips in a plurality of chip stacks on the gaming table to determine numbers and kinds of chips, wherein, in a case where the determination of the numbers and kinds of chips  is determined to be correct, the artificial intelligence program  receives the image used for the determination and the determined numbers and kinds of the chips as teaching data and performs learning based on the received image and numbers and kinds of the chips. (see rejection of claim 1)
Claims 12, 14 and 15 are system claims dependent on claim 10, corresponding to claims 4, 6 and 7. Claim limitations are rejected similarly, see detailed analysis above.
Claim 16 is system claim dependent on claim 10, corresponding to claim 8. Claim limitations are rejected similarly, see detailed analysis above.  
Regarding claim 17, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table, comprising: (see rejection of claim 1)
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine numbers and kinds of chips, wherein the camera is configured to capture an image of multiple betting areas of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table, the multiple betting areas including a first betting area and a second betting area positioned between the first betting area and the camera; (see rejection of claim 1)
responding to a determination that the determination numbers and kinds of the chips is correct by inputting the image and the determined numbers and kinds of the chips as teaching data to the artificial intelligence program to allow the artificial intelligence program to perform learning. (see rejection of claim 1)
Regarding claim 18, the above combination discloses the chip recognizing and learning system according to claim 1, wherein: the plurality of chip stacks include a first chip stack positioned in the first betting area and a second chip stack positioned in the second betting area; and (Bulzacki Figs. 5-7 shows images captured of multiple betting areas each with its own chip stack. See ¶ 0145-0147)
the camera is positioned above a top chip of the first chip stack and above a top chip of the second chip stack. (Bulzacki Figs. 5-7 shows the camera positioned above the top chips of the chip stack. See ¶ 0145-0147)
Regarding claim 20, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the camera configured to capture the image from above and at the angle, is configured to capture the image so that the image includes a top surface of a top chip of at least one stack of the plurality of stacks. (Bulzacki Figs. 5-7 shows the camera positioned from above and at the angle with respect to the chip stacks and the image includes top surface of a top chip. See especially Figs. 6 and 7. See ¶ 0145-0147)
Regarding claim 21, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the at least one processor is further configured to, for each stack of the plurality of stacks, determine which betting area of the multiple betting areas includes the stack. (See Bulzacki ¶ 0145-0147.)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987) and Online Machine Learning (Wikipedia: the free encyclopedia).
Regarding claim 2, the above combination discloses the chip recognizing and learning system according to claim 1, but not the remaining limitations. 
In the field of machine learning algorithms, Online Machine Learning teaches that in a case where it is determined that the determining result is correct, the at least one processor is further configured to input one or more images used for the determination and the 102001748.12 / 16US 15/877,453ANPL.P0048US/1001013768 Response to Final Action dated Oct. 29, 2020 numbers and kinds of chips of the determination as teaching data to the artificial intelligence program to allow the artificial intelligence program to perform learning. (¶ 3 teaches machine learning by selecting a function which minimizes the loss between the predicted output and the actual correct output, given an input. This learning process uses both incorrect and correct predictions to learn the function. Also see Hill’s teaching in the rejection of claim 1, which includes learning based on the number and kind of casino chips.)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Online Machine Learning’s machine learning algorithm (which teaches learning using the test data being classified). Hill teaches classifying casino chips using a neural network that is trained on chips of known denominations during a dedicated training phase. Online Machine Learning teaches the different but common approach of training machine learning algorithms using the data from the classification task in real-time. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used online machine learning technique to Hill’s system which is already performing machine learning on casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987) and Walker (US PGPub 2006/0287068)
Regarding claim 5, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the control device determines the actual total amount of the chips in the chip tray, but not the remaining limitations (See rejection of claim 4)
In the field of automated casino chip tracking Walker teaches monitoring chips in the chip tray based on radio frequency identifications (RFIDs) provided in the chips. (¶ 0135 teaches using RFID tags in casino chips and monitoring them in the chip tray, “the player purchases chips from the dealer 40 and this transaction is recorded by the dealer using the chip tray interrogator, such as interrogator [RFID reader] 96, 98 or 100.”)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined Hill’s optical chip reading with Walker’s RFID chip reading. Hill teaches classifying casino chips using optical imaging. Walker teaches using RFID technology to monitor casino chips. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used approach for casino chip monitoring to Hill’s system which is already monitoring casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 13 is system claim dependent on claim 10, corresponding to claim 5. Claim limitations are rejected similarly, see detailed analysis above.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987) and D'Ambrosio (US Pat. No. 7,419,160)
 Regarding claim 19, the above combination discloses the chip recognizing and learning system according to claim 1, but not the remaining limitations. 
In the field of casino games D'Ambrosio teaches that first set of betting areas of the multiple betting areas correspond to a first player position at the gaming table, the first set of betting areas arranged on the gaming table in series between the first player position and a dealer position at the gaming table. (D'Ambrosio teaches a baccarat game which is setup with a set of betting areas corresponding to a first player position, arranged in series between the first player and the dealer.)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined the above combination casino game chip reading system with D'Ambrosio’s casino game. Hill teaches classifying casino chips using optical imaging. Bulzacki teaches classifying casino chips using optical imaging across a set up multiple betting area and specifically teaches doing so for the casino game baccarat (¶ 0223). Bulzacki doesn’t explicitly show how a game of baccarat is set up. D'Ambrosio simply provides a teaching for the well-known and widely-used baccarat game in which a set of betting areas are arranged in series between the player and the dealer. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”), Bulzacki (US PGPub 2017/0161987), D'Ambrosio (US Pat. No. 7,419,160) and Gururajan (US PGPub 2005/0026680)
Regarding claim 22, the above combination discloses the chip recognizing and learning system according to claim 1, wherein: the camera is distinct from the gaming table and mounted above the gaming table (Bulzacki ¶ 0222-0223 teach elevating the camera by mounting it above the table at an elevated angle, especially in certain games such as baccarat.) 
each first betting area and the second beating area corresponds to the same player. (As above, D'Ambrosio teaches a baccarat game which is setup with a set of betting areas corresponding to a first player position, arranged in series between the first player and the dealer.)
In the field of automated casino chip tracking Gururajan teaches a camera not mounted on gaming table; and (¶ 0079 teaches imaging chips on the gaming table with an overhead camera.)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to have combined the above combination’s automated casino chip tracking system with Gururajan’s automated casino chip tracking. Bulzacki teaches elevating the camera by mounting it above the table at an elevated angle, especially in certain games such as baccarat when an overhead view is needed. Bulzacki does not mention exactly how the elevated camera is mounted. Gururajan teaches an automated casino chip tracking system with an overhead mount. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661